DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of species: Erythropoietin; Acute Respiratory Distress Syndrome; and CD34-,CD105+ and CD200+ in the reply filed on 9/30/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	It is noted that the elected species, i.e. CD34-, CD105+ and CD200+ from the components in the placental stem cells as disclosed in claim 12 is not listed in the claim. Per telephonic conversation with applicant’s representative, Geoffry Knudsen, on 10/28/2021, it was clarified that the elected species is (d) CD73+, CD105+ and CD200+ from claim 12.
	Claims 1-19 have been considered on the merits. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-19 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating a few conditions present in premature infants (see indefiniteness rejections below) by administering umbilical cord blood (UCB), does not reasonably provide enablement for treating all such conditions. The specification is also not enabling for treating the elected species, ARDS, with UCB. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQd 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. While all of these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
Claim 1 is broadly drawn to treating a disorder or condition that is caused by or “associated with” premature birth by administering UCB. Claims 7, 9, and 17 further describe the UCB. Claims 2, 8, 10-13, and 18 require the co-administration of placental stem cells. Claim 3 requires the co-administration of erythropoietin (EPO; an elected species). Claim 4 requires the age of the infant being about 23-37 weeks of gestation at birth, claim 5 requires that the disorder or condition be ARDS, and claim 6 requires that 
In their broadest interpretation, the claims are drawn to treating any condition that is present in a premature infant, since by necessity, a premature infant has all conditions “associated with” its own premature birth. The specification fails to enable such broad claims. Even if the claims are narrowed to read on treating all conditions and disorders that are directly caused by premature birth, the specification fails to be enabling. Even if the claims are narrowed the elected species, treating ARDS with placental stem cells, the specification still fails to enable the claims. These arguments will be addressed in turn.
The specification does not enable treating all conditions “associated with” premature birth or even those directly caused by premature birth.
The claim term “conditions associated with premature birth” includes all such conditions, including but not limited to low birth weight (Sasaki et al., US Pat. 4,796,605; col. 1, lines 11-12), susceptibility to respiratory syncytial virus (RSV; see Young et al., US 2002/0177126, para. 3), and conditions arising from high levels of reactive oxygen species (ROS), including preterm rupture of the amniotic membrane (Buhimschi et al., US2001/0031731, paras. 15-20). The conditions associated with premature birth, and even those directly caused by premature birth, therefore, are broad and diverse in cause and in treatment.
As Young et al. teach, one condition that is caused by premature birth is increased susceptibility to RSV. However, this condition remains untreatable even years after the invention. Susceptibility RSV infection might be treated by a vaccine to RSV, Advances in Therapy 28: 91-109) teaches that as of early 2010, there were no viable candidate RSV vaccines, and none were likely to become available in the near future (Abstract; p.103).
Buhimschi teaches that premature infants are also endangered by ROS, and Lee et al. (2011, Current Opinion on Pediatrics 22: 161-166) teach that ROS can arise from many conditions that are caused by the low antioxidant stores in premature infants, including hyperoxemia, reperfusion, and inflammation (p. 161; “Key Points” box at p. 162). Lee teaches that preterm birth causes intense oxidative stress (page 162) and suggests that administering antioxidants may aid in treating certain disorders in premature infants (pages 163-64) but warns that merely supplementing with antioxidants is inadequate and may interfere with ROSs’ natural role in cell signaling pathways (page 165). 
The specification does not enable treating conditions arising from incomplete development of the lung by administering stem cells in any way other than directly to the lung area.
The claims also contemplate treating disorders or conditions that are “caused by incomplete development of an organ,” i.e. any organ (claim 6). Paragraph 15 of the instant specification states that the organ may include the brain, among others. Incomplete development is frequently an intractable condition. For example, Beale (US2006/0236456) teaches that premature infants’ brains have delicate, underdeveloped vascular systems that cannot withstand even slight vibrations, there being a danger of the blood flow stopping or changing directions (Paragraph 4). Smith (U.S. Patent 7,144,707) discusses brain disorders arising from premature birth, 
Relationship between unpredictability in the art and the amount of guidance applicants must provide
M.P.E.P. § 2164.03 reads, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The ‘amount of guidance or direction’ refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004)…In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required.” 

The specification discusses such conditions and disorders generally (paragraph 15 provides a list) but provides no specific guidance for treating the vast majority of conditions and disorders within the scope of the claims. The only guidance provided is implied trial-and-error experiments. 
There are no working examples in which any active agent is actually administered to any infant to treat any particular condition or disorder. Paragraphs 148-150 refer to an experiment in which “six infants” exhibiting 13 conditions or incomplete development of any of 6 organs or 1 complex system are “treated with umbilical cord blood and placental stem cells,” but this experiment appears to be prophetic. There is no evidence in the specification regarding the results of any such administration, and there are no details about the six infants. This sole relevant working example provides no evidence that any condition or disorder was treated by the administration of UCB or placental stem cells. It does not enable the entire scope of claim 1; it does not enable the entire scope of claim 6; and given the contemporaneous and post-filing art, it does not even provide an enabling disclosure for treating lung disorders without administering active agents directly to the lung. 
Wands factors as a whole, and would necessitate undue experimentations. 

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 13 discloses that the placental stem cells comprise CD34+ cells. According to the instant specification, the PSCs are identified by the presence of cell surface markers: CD34-, OCT-4+, CD73+, CD105+, CD200+ (para.19). It is also noted that the same paragraph discloses that the placental stem cells comprise CD34+ cells. However, as defined in the specification, the PSCs known in the art are also known to be negative for CD34 (see Edinger et al.; US2007/0275362, para. 296). CD34 is rather understood as a hematopoietic marker (e.g. hematopoietic stem cells). 
Therefore, the limitation of claim 13 contradicts what the instant specification discloses about PSCs, and the knowledge available in the art. 
While it is understood that the PSCs are isolated from placental perfusate which would contain CD34+ cells (non-adherent cells) which are separated from plastic-
Therefore, it is concluded that the claimed limitation is not enabled.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 11-12 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 11 depends from claim 2 and requires that the placental stem cells administered in claim 2 be “stem cells contained within placental perfusate.” However, it is unclear whether this claim refers to the source of stem cells administered in claim 2 or whether it intends to require that claim 2 administer placental perfusate that inherently contains stem cells. Clarification is required.
In view of the species election, claim 12 is drawn to “The method of claim 2, wherein said placental stem cells comprise: CD73+, CD105+, and CD200+.” It is unclear whether these limitations refer to, e.g., CD73+ cells or to CD73 itself. Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4, 7, 9 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dracker (US 5,356,373) in light of Akabutu et al. (US 2009/0274665)
Dracker teaches a method for collecting and storing umbilical cord blood and using them for autologous transfusion in premature infants (see entire document; Abstract). Dracker teaches that low birth weight infants receive red blood cell transfusions during the first four weeks of life (col. 1, lines 6-37).
While Dracker does not teach the weeks of gestation at birth for the premature infants, however, it is known in the art that premature infants are born less than 27 weeks of gestation according to Akabutu et al., and thus, the premature infants of Dracker would meet the limitation of claim 4.
Regarding claim 9 directed to the UCB being obtained from a cord blood bank, Dracker teach the storage of collected UCB prior to the transfusion (col. 10, claim 7), and this teaching of storage is considered as a cord blood bank. 
Regarding claim 19, while Dracker does not particularly state the term “intravenous injection”, however, one skilled in the art would have once envisaged that the transfusion of UCB taught by Dracker is carried out by intravenous injection.
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-2, 4-8 and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Akabutu et al. (US 2009/0274665; earliest filing date of 4/27/2006) in view of Dracker (supra) as evidenced by Sousa et al. (1997, Bone Marrow Transplantation). 
Akabutu exemplifies administering mesenchymal stem cells (MSC) obtained from either UCB or bone marrow to an animal lung-injury model of bronchopulmonary dysplasia (BPD; paragraphs 24 and 78). Akabutu teaches that MSCs so administered prevent oxygen-induced lung injury, increase survival rates, and engraft into the alveolar 
Akabutu teach that BPD is a disorder caused by preterm delivery (paragraphs 2-3), as is ARDS (paragraph 24). Akabutu teaches that extremely premature infants are born at less than about 28 weeks of gestation (paragraph 2). Akabutu teach that the patient being treated with a composition comprising MSCs is a premature newborn (p.11, claim 8), and the disease or condition being treated is ARDS (p.11, claim 10). 
Akabutu does not teach a step of administering to the premature infant umbilical cord blood (claim 1) or the UCB is autologous to the infant (claim 7).
Dracker teaches a method for collecting and storing umbilical cord blood and using them for autologous transfusion in premature infants (see entire document; Abstract).
It would have been obvious to a person skilled in the art to use the method of Dracker, i.e. transfusion of UCB into premature infants, in combination with the method of Akabutu with a reasonable expectation of success in treating premature infants. This is because Dracker recognizes the autologous transfusion is an invaluable part of the care for the premature infants (col.1, lines 6-18), and thus, it is beneficial for premature infants. At the same time, one skilled in the art would recognize that the Akabutu’s method is also for treating conditions of premature infants. Considering a broad spectrum of the diseases and/or conditions associated with premature birth, one skilled in the art would recognize that premature infants would suffer not only from the oxygen induced lung injury such as ARDS but also hemolytic disease, hyperbilirubinemia, anemia or cardiorespiratory function. Since both the methods of Akabutu as well as 
Since Dracker teaches transfusion of umbilical cord blood for treating premature infants, and Akabutu et al. teach MSCs derived from umbilical cord blood for treating premature infants, one skilled in the art would understand that the transfusion of UCB taught by Dracker would inherently contain MSCs taught by Akabutu et al. and beneficial for the same purpose.
Regarding claim 6, it is considered that premature infants of Akabutu as well as Dracker would inherently have incomplete development of an organ as the instant specification discloses physical features of a premature infant including incomplete development of certain organs (para. 9 of PGPub).
Regarding the placental stem cells being autologous (claim 8), Akabutu et al. teach the MSCs can be autologous (para. 35). Since Akabutu et al. teach that MSCs can be derived from placenta and autologous, the MSCs of Akabutu et al. would meet the placental stem cells that are autologous.
Regarding the administration of UCB being once (claim 14) or plurality of times (claim 15), or the time point of administration being within 1 hr, 12 hr, 24 hr, or one week after the birth of the premature infants (claim 16), Akabutu et al. in view of Dracker do not teach the limitation. However, it is submitted that these limitations are routinely optimized in order to obtain the desired outcome of the method.
The selection of the number of administration or the time point of the administration of UCB in the combined teaching of Akabutu et al. in view of Dracker 
It would therefore have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the number of administration and the time point of the administration with a reasonable expectation of success.
Regarding the concentration of CD34+ cells in claims 17-18, Akabutu et al. in view of Dracker do not particularly teach the limitation. However, it is known in the art that the UCB unit contains about 4.5 x 106 CD34+ cells according to Sousa et al. (see Table 3), and Sousa et al. teach that UCB unit contains about 103 ml (Table 1). Since Dracker teaches that the collected mean volume of umbilical cord blood is 65.6 cc in a range of 30-110 cc (col. 6, Example 1), one skilled in the art would recognize that the maximum amount of CD34+ cells in UCB obtained from premature infants taught by 6 CD34+ cells (30~110 cc). Since the dosage volume of RBC transfusion is 10 cc/kg/transfusion according to Dracker (col. 1, lines 29-30), the amount of CD34+ cells in the UCB administered for the transfusion to premature infants according to Dracker would be about 1.3x105 to 4.8x105, which overlaps with the claimed range.
Regarding the intravenous injection (claim 19), Akabutu teaches stem cells isolated are infused intravenously into a recipient (para. 96).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akabutu et al. in view of Dracker as applied to claims 1-2, 4-8, and 14-19 above, and further in view of Carnielli et al. (1998, Arch. Dis. Child Fetal Neonatal Ed.)
Regarding claim 3 directed to erythropoietin, Akabutu teaches that MSC culture medium may contain erythropoietin (Paragraph 76). Dracker teaches that EPO appears promising in treating neonatal anemia (col. 2, lines 19-22). 
Still further, Carnielli et al. teach that small preterm infants receive multiple red blood cell transfusions due to anemia of prematurity and repeated blood sampling (p.F44, 1st col.), and , and recombinant EPO (i.e. from a source other than cord blood) and recombinant EPO+ iron supplements reduce the need for blood transfusion in premature infants (Abstract).
It would have been obvious to a person skilled in the art to use a recombinant EPO taught by Carnielli et al. for the method of Akabutu in view of Dracker since one 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akabutu et al. in view of Dracker as applied to claims 1-2, 4-8 and 14-19  above, and further in view of Eichler et al. (2000, Transfusion)
Regarding the cord blood obtained from a cord blood bank (claim 9), if the cord blood is considered as allogeneic, Dracker does not teach allogeneic cord blood.
However, it is known in the art that RBC transfusion for preterm infants can be via autologous cord blood or allogeneic RBCs from the blood bank according to Eichler et al. (see Abstract). While Eichler et al. do not particularly specify that the allogeneic RBC from the blood bank is cord blood, however, one skilled in the art would consider allogeneic cord blood as a source of RBCs from the blood bank.
Thus, it would have been obvious to a person skilled in the art to use cord blood obtained from a blood bank for the method of Akabutu et al. in view of Dracker with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

s 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akabutu et al. in view of Dracker as applied to claims 1-2, 4-8 and 14-19 above, and further in view of Edinger et al. (US 2007/0275362)
Regarding the features directed to the placental stem cells (claims 10-13), while Akabutu et al. in view of Dracker teach mesenchymal stem cells derived from placenta, they are silent in the marker expression or a source being placental perfusate.
However, it is known in the art that mesenchymal stem cells are isolated from placenta perfusate according to Edinger et al. Edinger teaches PSCs prepared by perfusing a blood-free placenta and collecting the perfusion solution (Paragraph 19, e.g.). Edinger teaches that his PSCs are useful for treating brain trauma when administered intravenously (Paragraphs 230, 234, 248, and 250). Edinger’s PSCs include CD73+ CD105+ CD200+ cells (para. 7, 8, and 189). Edinger teaches that it is preferable to combine his PSCs with a source of HSCs, and for treating individuals having anemia (Paragraph 235). Edinger suggests administering anywhere from 105 to 1011 PSCs (Paragraph 235). It is noted that while Edinger does not particularly name the placental stem cells as mesenchymal stem cells, however, it is understood that PSCs of Edinger is MSCs derived from placenta since the PSCs express MSC surface markers including CD73, CD105 and CD200, and the PSCs of Edinger et al. are capable of differentiating into chondrogenic, adipogenic and osteogenic lineages (paras. 204, 207, 211) as those taught by Akabutu et al. (see para. 102).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
s 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 17 and 20 of U.S. Patent No. 7,700,090 in view of Akabutu et al. (supra) and Dracker (supra).
Claim 17 of the ‘090 patent is drawn to “a method of transplantation” comprising transplanting a composition comprising (a) placental stem cells and (b) stem cells from a second population. Claim 20 of the ‘090 patent allows that the second population may be UCB cells. Claim 17 of the ‘090 patent also requires that the cell populations engraft at a relatively high rate.
The ‘090 patent claims do not recite treating conditions or disorders in premature infants, e.g. ARDS. The ‘090 patent claims are silent as to the age of the recipient, the relationship of the cells to the recipient, and the addition of an iron supplement.
Akabutu exemplifies administering mesenchymal stem cells (MSC) obtained from UCB to an animal lung-injury model of bronchopulmonary dysplasia (BPD; paragraphs 24 and 78). Akabutu teaches that MSCs so administered prevent oxygen-induced lung injury, increase survival rates, and engraft into the alveolar epithelium. (Paragraphs 81 and 84-86.) Akabutu further teaches that BPD is a disorder caused by preterm delivery (paragraphs 2-3), as is ARDS (paragraph 24). Akabutu teaches that extremely premature infants are born at less than about 28 weeks of gestation (paragraph 2). Akabutu teaches that MSCs can be obtained from bone marrow, UCB, or placenta (Paragraph 35). Akabutu administers human MSCs to mice (i.e., a xenogeneic transplant; paragraph 78) but suggests that the cells may be autologous, allogeneic, or xenogeneic to the recipient (paragraph 35). Akabutu teaches that MSC culture medium 
A person of ordinary skill in the art would have had a reasonable expectation of success in selecting premature infants with lung conditions or disorders (e.g., ARDS or BPD) as the recipient in the method of the ‘090 patent to because Akabutu exemplifies administering MSCs from UCB and placenta to animal models of lung disorders and teaches that the animals in the working examples model lung disorders in premature infants. The skilled artisan would have been motivated to select these premature infants because Akabutu teaches that administering UCB and placental stem cells to models of lung disorders yields engraftment of the cells in the alveoli (paragraph 81) and the ‘090 patent’s method results in high levels of engraftment. The selection of autologous cells in the method of the ‘090 patent would have been obvious in order to avoid any adverse graft-versus-host effects on the recipient.
A person of ordinary skill in the art would have had a reasonable expectation of success in including an iron compound in the ‘090 patent’s administered combined cell population because Akabutu teaches that MSC can be cultured with EPO. The skilled artisan would have been motivated to include EPO in the ‘090 patent’s method because Akabutu teaches that iron-containing media stimulate MSC growth.
Regarding the umbilical cord blood, the claims of the ‘090 patent do not disclose the limitation. However, Dracker et al. teach UCB is administered to premature infants to treat anemia. Furthermore, Akabutu teaches that stem cells are derived from umbilical cord blood, and claim 20 of the ‘090 patent discloses cord blood stem cells as a second source. Thus, one skilled in the art would recognize that UCB which contains 
The selection of the number of cells administered in the ‘090 patent’s method would have been a routine matter of optimization on the part of the artisan of ordinary skill, said artisan recognizing that when a treatment is only partly effective, administering additional cells may be more effective. In a similar vein, the number of administrations would have constituted similarly routine optimization, the skilled artisan recognizing that if a single administration of an active agent does not yield complete treatment, additional administrations may do so (e.g., if one aspirin does not treat one’s headache, common sense dictates that one should take additional aspirin). Finally, the timing of the administration would have been routine, given Akabutu’s teaching that the lung injuries caused by premature birth are severe and life-threatening if not addressed; the skilled artisan would therefore have wished to start treatment on a particular premature infant as quickly as possible given that infant’s overall well-being and ability to withstand administration of cells. A holding of obviousness over the cited claims is therefore clearly required.
It would therefore have been obvious to a person of ordinary skill in the art at the time the invention was made to administer a composition comprising autologous UCB, autologous placental stem cells, and an iron supplement to premature infants using the ‘090 patent’s method because Akabutu teaches that administration of MSCs treats high-oxygen injury and that MSCs grow in medium comprising iron. The selection of the 
Therefore, the claims of the ‘090 patent in view of Akabutu and Dracker render the claims of the instant application obvious.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TAEYOON KIM/Primary Examiner, Art Unit 1632